Citation Nr: 1138292	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1973 and has reported additional service with the Army Reserves.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which denied service connection for a back condition.  

The Veteran testified at an August 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1996 rating decision, the RO denied service connection for a back condition.

2.  Evidence received since the August 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability

CONCLUSION OF LAW

1.  The August 1996 rating decision which denied service connection for a back condition is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the August 1996 decision is new and material; the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In February 2006 and March 2006 letters, VA informed the Veteran of the evidence necessary to substantiate her claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  These letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  The February 2006 VCAA notice letter provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection for a low back disability.

The Veteran's VA and private treatment records, lay statements, and a Board hearing transcript have been associated with the claims file.  Although the Veteran has not been afforded a VA examination to address her low back disability, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c) (2010).  Service treatment records are unavailable for review in this case.  A September 1995 memorandum shows that the Veteran's original claims folder was not found, but had been rebuilt.  An August 1996 memorandum shows that service treatment records were not available and the original VA claims file had been lost.  The RO made two attempts to secure the Veteran's service treatment records; however, none of these records were located.  The RO advised the Veteran of the difficulty in obtaining her service treatment records and requested that she supply any records in her possession.  No records were received.  The RO made an additional attempt to retrieve service treatment records in June 2005.  Immunization records were received and were associated with the claims file.  A July 2005 National Personnel Records Center (NPRC) response indicates there are no other service medical records on file for the Veteran.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The Board is not aware of any additional evidence that needs to be obtained prior to appellate review of the Veteran's new and material evidence claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

B.  Law and Analysis 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The RO previously considered and denied the Veteran's claim for service connection for a low back disability in an unappealed August 1996 decision.  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in August 1996.  In that decision, the RO denied the Veteran's initial claim for service connection because there was no record of treatment for a back condition in service.  Thus, the Board finds that new and material evidence in this case must establish that current back condition was was incurred or aggravated in service, or must establish a nexus between the Veteran's claimed low back disability and service. 

Evidence received subsequent to the August 1996 rating decision, in relation to the Veteran's low back claim, includes: (1) private treatment records dated from 2005 to 2006; (2) VA treatment records dated from 2003 to 2006; (3) various lay statements from the Veteran; and (4) an August 2011 Board hearing transcript.  This evidence is new in that it has not previously been submitted.  

The Board finds that the new evidence submitted by the Veteran is material.  During her Board hearing and in various lay statements, the Veteran reported that she injured her back in basic training while mopping and buffing floors.  She reported that she went to sick call, was prescribed valium and was put on two weeks profile for her back.  The Veteran reported that her back pain never went away.  The Veteran additionally reported having Reserves service starting some time in 1975.
The Board finds that the Veteran's lay statements and hearing testimony attest to the treatment for low back pain in service and to chronic low back pain after service.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  The Board emphasizes in this case that evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disability.  As such, the claim has been reopened. 

However, as explained in the REMAND below, further development is necessary before the Board can address the merits of the Veteran's claim. 


ORDER

The claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted. 



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A  (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186  (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2010).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002). 

The Veteran identified service with the Army Reserves starting in 1975.  However, precise dates of the Veteran's periods of service with the Army Reserves are not readily apparent from the current evidence in the claims folder and Army Reserves service treatment records have not been associated with the claims file.  The Board notes that in cases where the Veteran's service treatment records are unavailable through no fault of her own, there is a "heightened duty" to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365   (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Board finds that a remand is required to obtain any outstanding Army Reserves service treatment records and to associate them with the claims file.  

The Veteran reported that she was treated at the Balboa Naval Hospital in San Diego, California in 1973 after her separation from service.  She indicated that she was treated on base while her husband was stationed in Fort Lewis, Washington in or around 1976 under her married name, S.  The Veteran reported that after that she was seen at the Sepulveda VA Hospital in Los Angeles, California.  She reported current treatment with the South Texas Veteran's Healthcare System.  The RO should also make an attempt to obtain any VA or military treatment records which pertain to the Veteran's claimed back disability from the Balboa Naval Hosptial in San Diego, California, from the Army Medical Center in Fort Lewis, Washington, from the Sepulveda VA Hospital in Los Angeles, California, and from the South Texas Veteran's Healthcare System.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

In this case, service treatment records are unavailable; however, the Veteran has reported being seen for the onset of low back pain during basic training while mopping and buffing floors.  She reported that she was treated with valium and was put on profile for two weeks.  She reported that she has had back pain since that time.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's current low back disability is related to her reported in-service back pain.  The Board notes that the Veteran has reported and the record shows that the Veteran had an intercurrent injury to her back during an October 2005 motor vehicle accident.  However, low back pain was noted prior to this injury.  The VA examiner should address the Veteran's reported injury in service, subsequent back pain, as well as more recent October 2005 motor vehicle accident.  

In this regard, the Board emphasizes that the Veteran is competent to report an injury which occurred in service.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337   (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner must consider the Veteran's lay statements in rendering an opinion. 




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify through official sources periods of active duty for training ("ADT") and inactive duty for training ("IADT") performed by the Veteran while serving with the Army Reserves starting in or around 1975.  This should include, but is not limited to, contacting the National Personnel Records Center ("NPRC") to verify all the Veteran's dates of service. 

2.  The RO/AMC should obtain service treatment records from the Veteran's period of service with the Army Reserves and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

3.  The RO/AMC should attempt obtain and associate with the claims file treatment records from the Balboa Naval Hospital in San Diego, California dated from 1973; any available treatment reports from the Army Medical Center in Fort Lewis, Washington dated from 1976; treatment reports from the Sepulveda VA Hospital in Los Angeles, California dated in the late 1970s or early 1980s; and current treatment reports from the South Texas Veteran's Healthcare System which pertain to the Veteran's claimed back disability.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA orthopedic examination to address the etiology of her claimed low back disability.  The claims folder along with a copy of this remand order must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must review the entire claims folder.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should identify any current low back disabilities, and state, based on the available medical and lay evidence whether it is at least as likely as not (probability of 50% or more) that such a disability is related to the Veteran's reported back pain in service. 

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The VA examiner should address the Veteran's reported injury in service, any subsequent back pain shown by the record, as well as more recent October 2005 motor vehicle accident noting that the Veteran is competent to report an injury which occurred in service.  

5.  After all development has been completed, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and her representative with a Supplemental Statement of the Case, and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


